Case: 18-10461    Date Filed: 09/19/2018   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-10461
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 6:17-cr-00191-PGB-KRS-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

ANDREW GOLDBERG,
                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (September 19, 2018)

Before MARCUS, WILSON and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Adeel Bashir, appointed counsel for Andrew Goldberg in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
              Case: 18-10461    Date Filed: 09/19/2018   Page: 2 of 2


filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Goldberg’s convictions and sentences are AFFIRMED.




                                         2